Citation Nr: 0915030	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  07-31 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether a rating decision in February 1976 is subject to 
revision based on a difference of opinion under the 
provisions of 38 C.F.R. § 3.105(b).  

2.  Entitlement to an effective date prior to May 20, 1990, 
for a total disability rating, based on an unadjudicated 
claim for a total disability rating based on individual 
unemployability (TDIU) under the provisions of 38 C.F.R. 
§ 4.16.  

3.  Entitlement to an effective prior to May 8, 1981, for the 
grant of service connection for schizophrenia.  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at law



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from November 1973 to March 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  


FINDINGS OF FACT

1.  The Veteran was notified of a rating decision in February 
1976 and did not file a timely appeal.  

2.  The Veteran does not allege that the February 1976 rating 
decision was clearly and unmistakably erroneous.  

3.  Statements by the Veteran or his representative in 
February 1982, May 1982, October 1983, and May 1987, 
constituted implied claims for a TDIU.  

4.  The implied claims for a TDIU were implicitly adjudicated 
in Board decisions in May 1983 and February 1986 and in a 
final rating decision in August 1987.  

5.  A rating decision in December 1981 granted service 
connection for schizophrenia and assigned an effective date 
of May 8, 1981, for the award.  The Veteran was notified of 
that decision and did not file a notice of disagreement as to 
the effective date issue within one year of that notice.  

6.  The Veteran has not alleged that the December 1981 rating 
decision was clearly and unmistakably erroneous.  


CONCLUSIONS OF LAW

1.  The February 1976 rating decision is not subject to 
revision on a difference of opinion.  38 C.F.R. § 3.105(b) 
(2008).  

2.  The criteria are not met for an effective date prior to 
May 20, 1990, for a total disability rating, based on an 
unadjudicated claim for a total disability rating based on 
individual unemployability (TDIU) under the provisions of 
38 C.F.R. § 4.16.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 20.1100, 20.1103 (2008).  

3.  The criteria are not met for an effective date prior to 
May 8, 1981, for the grant of service connection for 
schizophrenia.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(q)(2) (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis 

The record shows that a rating decision in February 1976 
first denied the Veteran's claim for service connection for a 
nervous disorder.  Following receipt of additional evidence, 
a rating decision in August 1976 again denied service 
connection for a nervous disorder.  The Veteran was notified 
of those decisions and did not file a notice of disagreement 
within one year of the mailing of that notice.  

On May 8, 1981, the Veteran's representative filed an 
informal claim to reopen the service connection claim, and 
additional pertinent evidence was received in August 1981.  A 
rating decision December 1981 granted service connection for 
chronic undifferentiated schizophrenia and assigned a 0 
percent rating, effective from May 8, 1981.  The Veteran 
disagreed with the assigned rating, but not with the 
effective date.  In a decision in May 1983, the Board allowed 
a 10 percent rating, and a rating decision in June 1983 made 
the 10 percent rating effective from May 8, 1981.  

In February 1986, the Board denied a rating greater than 10 
percent for the service-connected psychiatric disability.  A 
rating decision in August 1987 continued to deny an increased 
rating.  

The Veteran later filed a claim for an increased rating on 
May 20, 1991.  A rating decision in November 1991 assigned a 
50 percent rating for the psychiatric disability, effective 
from May 20, 1991.  The Veteran appealed both the 50 percent 
rating and the effective date of that rating.  Following a 
Board remand in August 1992, a rating decision in June 1994 
increased the rating for the Veteran's schizophrenia to 100 
percent, effective from May 20, 1991.  By a decision in 
March 1996, the Board assigned an earlier effective date of 
May 20, 1990, for the 100 percent rating.  In a December 1997 
memorandum decision, the United States Court of Appeals for 
Veterans Claims (Court) affirmed the Board's March 1996 
decision, noting that May 20, 1990, was "the earliest date 
permitted by statute or regulation, absent a claim for clear 
and unmistakable error (CUE)."  The Veteran did not appeal 
the Court's decision, which rendered the underlying Board 
decision final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 
38 C.F.R. § 20.1100 (2008).  

A rating decision in June 1999 continued to deny an earlier 
effective date for the 100 percent rating.  Although the 
Veteran appealed that rating decision, the Board denied the 
appeal in March 2002, finding that the claim was precluded by 
the doctrine of res judicata.  The Veteran appealed the 
Board's March 2002 decision to the Court, but, pursuant to 
his motion, the appeal was dismissed in February 2003.  

In August 2006, the Veteran filed a claim for an earlier 
effective date for service connection for schizophrenia.  A 
rating decision in November 2006 considered, and denied, two 
issues: 1) entitlement to an effective date prior to May 8, 
1981, for the grant of service connection for schizophrenia 
based on the provisions of 38 C.F.R. § 3.157(b), and 2) 
whether there was a pending unadjudicated claim for a total 
disability rating based on individual unemployability prior 
to May 20, 1990.  The Veteran appealed.  

Difference of opinion

First, the Veteran's attorney argues that the provisions of 
38 C.F.R. § 3.105(b) are for application in this case.  He 
asserts that the February 1976 rating decision should be 
forwarded to VA's Central Office under that section because 
of a difference of opinion.  

However, the Veteran and his attorney misperceive the meaning 
and intent behind § 3.105(b).  

Section 3.105, titled "Revision of decisions," states, in 
pertinent part

The provisions of this section apply 
except where an award was based on an act 
of commission or omission by the payee, 
or with his or her knowledge 
(§ 3.500(b)); there is a change law or a 
Department of Veterans Affairs issue, or 
a change in interpretation of law or a 
Department of Veterans Affairs issue 
(§ 3.114); or the evidence establishes 
that service connection was clearly 
illegal.  The provisions with respect to 
the date of discontinuance of benefits 
are applicable to running awards.  Where 
the award has been suspended, and it is 
determined that no additional payments 
are in order, the award will be 
discontinued effective date of last 
payment.  

(a) Error.  Prior determinations on which 
an action was predicated, including 
decisions of service connection, degree 
of disability, age, marriage, 
relationship, service, dependency, line 
of duty, and other issues, will be 
accepted as correct in the absence of 
clear and unmistakable error.  Where 
evidence establishes such error, the 
prior decision will be reversed or 
amended.  For the purpose of authorizing 
benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision.  Except as provided in 
paragraphs (d) and (e) of this section, 
where an award is reduced or discontinued 
because of administrative error or error 
in judgment, the provisions of  
§ 3.500(b)(2) will apply.  

(b) Difference of opinion.  Whenever an 
adjudicative agency is of the opinion 
that a revision or an amendment of a 
previous decision is warranted, a 
difference of opinion being involved 
rather than a clear and unmistakable 
error, the proposed revision will be 
recommended to Central Office.  However, 
a decision may be revised under § 3.2600 
without being recommended to Central 
Office.  

(c) Character of discharge...
(d) Severance of service connection...
(e) Reduction in evaluation, 
compensation...
(f) Reduction in evaluation, pension...
(g) ...

The first two bases listed above are relevant here and 
concern a determination of clear and unmistakable error (CUE) 
and difference of opinion.  CUE requires a finding - either 
before or after the prior decision became final - that the 
decision was clearly and unmistakably erroneous.  However, in 
August 2007, the Veteran's attorney specifically indicated 
that he was not claiming that the February 1976 rating 
decision was clearly and unmistakably erroneous (CUE), but 
was basing his claim solely on the application of § 3.105(b).  

The second basis in § 3.105 contemplates the situation where 
a rating agency believes that a revision of a prior decision 
is warranted based on a difference of opinion with a previous 
determination of the rating agency, rather than due to CUE, 
on the basis of the same evidence that was previously 
considered.  This is the provision that the Veteran believes 
should be applied in his case.  

The record shows that the February 1976 decision became final 
when the Veteran did not file a timely appeal.  Regardless, 
§ 3.105(b) does not provide for consideration of a revision 
of a decision simply on the Veteran's request.  
Section 3.105(b), by its own terms, vests authority to apply 
it only in the adjudicative agency - not the claimant.  
Further, allowing the claimant to initiate such a 
consideration now, many years later, would eviscerate the 
principle of finality and is contrary to the law and 
regulations.  See 38 U.S.C.A. § 5108 (West 2002) (If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.); 
38 C.F.R. § 3.156 (2008) (A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.).  

Thus, the Board concludes that the February 1976 rating 
decision is not subject to revision based on a difference of 
opinion under the provisions of 38 C.F.R. § 3.105(b).  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

Unadjudicated claim

The Veteran's attorney next asserts that the RO failed to 
adjudicate his repeated claims for a TDIU under the 
provisions of 38 C.F.R. § 4.16, and that such a rating was 
warranted prior to May 20, 1990, and as early as March 1975.  

The Veteran's initial claim for VA disability compensation 
was received in May 1975.  His claim for service connection 
for a nervous disorder was denied in a rating decision in 
February 1976.  A subsequent rating decision in August 1976 
again denied service connection.  The Veteran was notified of 
both of those decisions and did not file a timely appeal.  

The record shows that the Veteran did not submit a formal 
claim for a TDIU until June 1991.  However, he stated in his 
substantive appeal, received in February 1982, that he was 
unemployable due to his service-connected nervous condition, 
and he testified at a hearing at the RO in May 1982 that he 
could not work and that he had not worked since 1981.  The 
hearing officer also noted the Veteran's claim for VA pension 
benefits.  Further, a private physician indicated in February 
1982 that the Veteran had no work capacity.  The summary of a 
VA hospitalization during May and June 1982 stated that, "At 
the present time this man is quite unable to hold a job in 
the competitive labor market."  The Board's May 1983 
decision (which granted an initial 10 percent rating for 
schizophrenia) noted that the Veteran and his representative 
had raised the issues of entitlement to benefits based on 
individual unemployability and the non-service-connected 
pension benefit.  The Board declined to take jurisdiction of 
those issues and, instead, referred them to the RO "for 
appropriate action."  

In October 1983, the Veteran submitted a VA Form 21-527, 
"Income-Net Worth and Employment Statement," in which he 
indicated that he had been unemployed because of disability 
in 1981 and 1982, but had had some part-time work in 1983.  
Rating decisions in May and September 1985 denied an 
increased rating and the Veteran appealed those decisions to 
the Board which, in a February 1986 decision denied a rating 
greater than 10 percent for schizophrenia.  

The Veteran again submitted a claim for an increased rating 
in May 1987, indicating that he could not keep or hold a job.  
A rating decision in August 1987 denied an increased rating; 
the Veteran did not file a notice of disagreement with that 
decision.  

Finally, on May 20, 1991, the Veteran once more filed a claim 
for an increased rating, again stating that he was unable to 
work.  As noted above, a formal claim for a TDIU was received 
in June 1991.  A 100 percent schedular rating was eventually 
assigned for schizophrenia, effective May 20, 1990.  

The Court held in Norris v. West, 12 Vet. App. 413, 421 
(1999), that, in the context of an increased rating claim 
"from a claimant whose schedular rating meets the minimum 
criteria of section 4.16(a) and there is evidence of current 
service-connected unemployability in the claimant's claims 
file..., evaluation of that rating increase must also include 
an evaluation of a reasonably raised claim for a TDIU rating.  
In that situation, where those two criteria are satisfied... VA 
would be required to adjudicate that ... TDIU claim."  

The Board observes that, at no time prior to May 20, 1990, 
were the minimum criteria of § 4.16(a) met, so as to 
implicate Norris.  However, because the Veteran himself 
reasonably raised the issue of his entitlement to a TDIU on 
at least four occasions, the Board need not consider whether 
the evidence raised the issue.  

More importantly, though, each implied claim for a TDIU was 
raised in the context of a claim for an increased rating for 
the Veteran's service-connected schizophrenia.  And each 
increased rating claim was denied, either by the Board or the 
RO, in May 1983, February 1986, and August 1987.  

The United States Court of Appeals for the Federal Circuit 
has held that, "where an RO renders a decision on a 
veteran's claim for benefits but fails to address one of the 
claims, that decision is final as to all claims; the RO's 
failure to address the implied claim 'is properly challenged 
through a [clear and unmistakable error] motion,' not a 
direct appeal."  Andrews v. Nicholson, 421 F.3d 1278, 1283 
(2005).  That is, each such implied claim is deemed denied by 
the subsequent adjudication.  See also Deshotel v. Nicholson, 
457 F.3d 1258 (Fed. Cir. 2006).  

Thus, although none of the above decisions specifically 
denied entitlement to a TDIU, the Veteran's implied TDIU 
claims are deemed to have been denied by the decisions that 
denied or granted his increased rating claims.  Further, the 
Board's May 1983 and February 1986 decisions are final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Because the Veteran 
was notified of the August 1987 rating decision and did not 
file a notice of disagreement within one year, that decision 
is also final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

There is no record of any communication from the Veteran or 
his representative between August 1987 and 1991 that can 
reasonably be construed as a claim for either an increased 
rating or a TDIU.  

Because all of the Veteran's implied TDIU claims prior to 
August 1987 were adjudicated, there is no remaining 
unadjudicated claim for a TDIU.  

As indicated by the Federal Circuit in Andrews, the only 
avenue by which the Veteran can challenge a final decision is 
with a CUE motion, relating to either the August 1987 rating 
decision or to one of the stated Board decisions.  See 
38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. 
§§ 3.105(a), 20.1100, 20.1103, 20.1104 (2008).  However, the 
record does not reflect that the Veteran or his attorney has 
filed any such motion.  

Accordingly, an effective date prior to May 20, 1990, for a 
total disability rating, based on an unadjudicated claim for 
a TDIU under the provisions of 38 C.F.R. § 4.16, must be 
denied.  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

Earlier effective date for 
service connection for schizophrenia

In general, the effective date for a grant of service 
connection after a final disallowance will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(2).  

As set forth above, the rating decision in December 1981 
granted service connection for schizophrenia.  Although the 
Veteran appealed the rating that was initially assigned, he 
did not file a notice of disagreement with the effective date 
that was assigned for the award of service connection, May 8, 
1981.  

The record does not reflect that the Veteran has alleged that 
the December 1981 rating decision was clearly and 
unmistakably erroneous (CUE).  

The Board notes that the Court has held that failure to 
timely appeal an original rating providing an effective date 
of an award renders the decision final, absent a showing of 
CUE, as VA statutes and regulations do not provide for a 
"freestanding claim" for an earlier effective date to be 
raised at any time in the future.  Rudd v. Nicholson, 
20 Vet. App. 296, 300 (2006).  To the extent that the Veteran 
seeks to vitiate the finality of the rating decision issued 
in December 1981 merely by filing an earlier effective date 
claim, the Board finds that the controlling precedent in Rudd 
requires a denial of the claim as a matter of law.  See also 
Sabonis v. Brown, 6 Vet. App. at 430 (1994).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The law also requires VA 
to make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c), (d) (2008).  This "duty 
to assist" ordinarily contemplates that VA will help a 
claimant obtain records relevant to the claim, whether or not 
the records are in Federal custody.  

Because the facts are not in dispute in this case, and the 
law is dispositive, review of the VA's duty to notify and 
assist is not necessary.  In cases such as this, VA is not 
required to meet the duty to notify or assist a claimant, 
where a claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. 
Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-
2004.  


ORDER

The appeal as to whether a rating decision in February 1976 
is subject to revision based on a difference of opinion under 
the provisions of 38 C.F.R. § 3.105(b) is denied.  

An effective date prior to May 20, 1990, for a total 
disability rating, based on an unadjudicated claim for a TDIU 
under the provisions of 38 C.F.R. § 4.16, is denied.  

An effective date prior to May 8, 1981, for the grant of 
service connection for schizophrenia is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


